Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Luther Locklear appeals the district court’s order dismissing his 28 U.S.C. § 2255 (2012) motion. We have reviewed the record and conclude that the district court properly dismissed the motion as untimely. Locklear’s claims on appeal are squarely foreclosed by our recent decision in Whiteside v. United States, 775 F.3d 180, 2014 WL 7245453 (4th Cir. Dec. 19, 2014) (en banc), and we therefore affirm the district court’s judgment. United States v. Locklear, Nos. 7:09-cr-00033-FL-2; 7:12-cv-00074-FL (E.D.N.C. Jan. 28, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.